Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lois Mermelstein on 03/22/2022. The application has been amended as follows: replace existing claims 1, 15 and 20 as the ones below:
1. A computer usable program product comprising one or more computer-readable storage devices, and program instructions collectively stored on at least one of the one or more storage devices, the stored program instructions comprising:
program instructions to form a recess in a first substrate, the first substrate formed of a first material that exhibits a threshold level of thermal conductivity, wherein the threshold level of thermal conductivity is achieved at a cryogenic temperature range in which a quantum circuit operates;
program instructions to place a second substrate in the recess of the first substrate, the second substrate formed of a second material that exhibits a second threshold level of thermal conductivity, wherein the second threshold level of thermal conductivity is achieved at a cryogenic temperature range in which a quantum circuit operates, and wherein at least one qubit is disposed on the second substrate, and wherein the recess surrounds both side surfaces and a bottom surface of the second substrate, and wherein a top surface of the second substrate is substantially coplanar with a top surface of the first substrate; and

 
15. A fabrication system performing operations comprising:  
forming a recess in a first substrate, the first substrate formed of a first material that exhibits a threshold level of thermal conductivity, wherein the threshold level of thermal conductivity is achieved at a cryogenic temperature range in which a quantum circuit operates;
placing a second substrate in the recess of the first substrate, the second substrate formed of a second material that exhibits a second threshold level of thermal conductivity, wherein the second threshold level of thermal conductivity is achieved at a cryogenic temperature range in which a quantum circuit operates, and wherein at least one qubit is disposed on the second substrate, and wherein the recess surrounds both side surfaces and a bottom surface of the second substrate, and wherein a top surface of the second substrate is substantially coplanar with a top surface of the first substrate; and
connecting a transmission line configured to carry a microwave signal between the first substrate and the second substrate.
 
20. A method comprising: forming a recess in a first substrate, the first substrate formed of a first material that exhibits a threshold level of thermal conductivity, wherein the threshold level of thermal conductivity is achieved at a cryogenic temperature range in which a quantum circuit operates;
placing a second substrate in the recess of the first substrate, the second substrate formed of a second material that exhibits a second threshold level of thermal conductivity, wherein the second threshold level of thermal conductivity is achieved at a cryogenic temperature range in which a quantum circuit operates, and wherein at least one qubit is disposed on the second substrate, and wherein the recess surrounds both side surfaces and a bottom surface of the second substrate, and wherein a top surface of the second substrate is substantially coplanar with a top surface of the first substrate; and
connecting a transmission line configured to carry a microwave signal between the first substrate and the second substrate.
Allowance
Claims 1-20 are allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest, singularly or in combination at least the limitation “program instructions to place a second substrate in the recess of the first substrate, the second substrate formed of a second material that exhibits a second threshold level of thermal conductivity, wherein the second threshold level of thermal conductivity is achieved at a cryogenic temperature range in which a quantum circuit operates, and wherein at least one qubit is disposed on the second substrate, and wherein the recess surrounds both side surfaces and a bottom surface of the second substrate, and wherein a top surface of the second substrate is substantially coplanar with a top surface of the first substrate; and program instructions to connect a transmission line configured to carry a microwave signal between the first substrate and the second substrate” as recited in claim 1 is the first major difference between the prior art and the claimed invention, and the second major difference is the limitation “placing a second substrate in the recess of the first substrate, the second substrate formed of a second material that exhibits a second threshold level of thermal conductivity, wherein the second threshold level of thermal conductivity is achieved at a cryogenic temperature range in which a quantum circuit operates, and wherein at least one qubit is disposed on the second substrate, and wherein the recess surrounds both 
connecting a transmission line configured to carry a microwave signal between the first substrate and the second substrate” as recited in claims 15 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811